MR. JUSTICE HASWELL
(dissenting) :
I dissent. In my view supervisory control should be denied for two reasons: (1) A declaratory judgment is proper under the pleadings; (2) a declaratory judgment is proper under-relator’s unpleaded contentions.
The only pleading before the district court was the complaint for declaratory judgment. It alleges an oral compromise settlement agreement of a pending- lawsuit, the terms thereof, relator’s claim of misunderstanding or mistake in entering into the agreement, and an existing controversy by reason thereof. It seeks a declaratory judgment determining the rights and liabilities of the parties under the agreement. There is no allegation or suggestion in the complaint that the terms of the compromise settlement were not in fact agreed to by both parties.
The complaint clearly states a claim for relief under section 93-8902, R.C.M.1947, of the Uniform Declaratory Judgment Act. That statute provides in pertinent part:
*16“Any person * * # whose rights, status or other legal relations are affected by a * * * contract * * * may have determined any question of construction or validity arising under the * * * contract * * * and obtain a declaration of rights, status or other legal relations thereunder.”
Oral contracts or arguments are subject to adjudication under the Uniform Declaratory Judgments Act. Carpenter v. Free, 138 Mont. 552, 357 P.2d 882. In my view, the district court was correct in denying relator’s motion to dismiss on the pleadings before it.
Relator’s unpleaded contention is that a declaratory judgment action is improper because the existence of the contract or agreement is disputed. Although there were statements on oral argument and in relator’s brief that the existence of a contract is denied, the gist of relator’s position, as I understand it, is not that a compromise settlement agreement was not in fact made, but, that it is invalid because of mistake, misrepresentation or fraud.
The validity of an agreement is subject to adjudication under the express terms of the Uniform Declaratory Judgments Act, section 93-8902, R.C.M.1947, quoted above. We have recently affirmed a declaratory judgment upholding the validity of a series of hospital contracts against a contention that one of the contracting parties had no authority to enter into the contracts on behalf of the state, Montana Deaconess Hospital v. Dept. of S.R.S., 167 Mont. 383, 538 P.2d 1021, 32 St.Rep. 801; and have granted an original declaratory judgment upholding the validity of a city’s contract to sell Special Improvement District bonds bearing 7%% interest. State ex rel. City of Townsend v. D. A. Davidson, Inc., Corporation, 166 Mont. 104, 531 P.2d 370, 32 St.Rep. 74.
If the rule were otherwise, insurance policy questions commonly determined in declaratory judgment actions which involve the validity of the contract could no longer be adjudicated in such actions, e.g. where payment of premiums was *17disputed or where representations of physical condition in procuring life insurance were in issue.
The existence of factual issues concerning the validity of the agreement in the instant case is no impediment to a declaratory judgment as the Act provides in section 93-8909, R.C.M.1947:
“When a proceeding under this act involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.”
In my view the district court’s denial of relator’s motion to dismiss was correct and did not involve an implied finding that an oral contract exists to be construed. The district court’s order did not preclude a jury trial on any disputed question of fact.
For the foregoing reasons, I would dismiss relator’s application for a writ of supervisory control.